DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13, line 6: It is the Examiner’s position that the term “the first set of inputs of the oscillator” should be changed to–the first set of outputs of the oscillator—to match the term found in line 3 of the claim.
Claim 13, line 7: It is the Examiner’s position that the term “the second set of inputs of the oscillator” should be changed to–the second set of outputs of the oscillator—to match the term found in line 4 of the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Shyoukh et al. (US 2006/0192618; “Al-Shyoukh”).
Regarding claim 1, Al-Shyoukh teaches an integrated circuit (figure 2) comprising: 
a coarse gain control circuit (52-54) that includes:
a first input (receiving I_CH) configured to couple to an oscillator (producing carrier signal for I_CH) to receive a first oscillating signal (I_CH);
a second input (receiving Q_CH) configured to couple to the oscillator (producing carrier signal for Q_CH) to receive a second oscillating signal (Q_CH) that is an attenuated version (attenuated in phase) of the first oscillating signal (I_CH); 
a control input (receiving I/Q and CGS CLK BUS) configured to receive a first gain control signal (I/Q and CGS CLK BUS); and 
an output (CGS_OUT), wherein the coarse gain control circuit (52-54) is configured to:
select an oscillating signal (IN) from between the first oscillating signal (I_CH) and the second oscillating signal (Q_CH) based on the first gain control signal (I/Q and CGS CLK BUS; in particular I/Q); and

an amplifier stage (56) that includes:
an input (receiving CGS_OUT) coupled to the coarse gain control circuit (52-54) to receive the first output signal (CGS_OUT); and
an output (OUT), wherein the amplifier stage (56) is configured to amplify the first output signal (CGS_OUT) based on a second gain control signal (FGS CLK BUS) to provide a second output signal (OUT) at the output of the amplifier stage (56).
As for claims 2, 3, and 5, Al-Shyoukh teaches wherein the coarse gain control circuit (52-54) includes a set of passive devices (See passive capacitors in amplifier detailed in figure 5) configured to select the oscillating signal and attenuate the oscillating signal to provide the first output signal;
wherein the set of passive devices includes a set of capacitors (C1-C4);
wherein the first oscillating signal and the second oscillating signal are differential signals (para. [0027]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Shyoukh.
As for claim 4, Al-Shyoukh teaches the integrated circuit of claim 2, as detailed above, but fails to teach wherein the set of passive devices includes a set of inductors.
However, it is well-known to those of ordinary skill in the art to design amplifiers with passive inductor elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embody the amplifier of Al-Shyoukh with inductive elements because such a modification would have merely implementing a well-known amplifier structure.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shyoukh in view of Chen et al. (US 2008/0019459; “Chen”).
Regarding claims 6 and 7, Al-Shyoukh teaches the integrated circuit of claim 1, as detailed above, but fails to teach an adjustable power source, wherein: the adjustable power source includes an input configured to receive the second gain control signal and an output; the adjustable power source is configured to provide an adjustable power signal at the output based on the second gain control signal; the amplifier stage includes a power input coupled to the output of the adjustable power source to receive the adjustable power signal; and the amplifier stage is configured to amplify the first output signal based on the adjustable power signal; wherein the adjustable power source includes a low-drop out regulator.
However, it is well-known to those of ordinary skill in the art control power amplifier outputs with LDO power supply regulators. For example, see figure 8 of Chen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the amplifier of Al-Shyoukh with a LDO regulator because such a modification would have merely implementing a well-known amplifier power supply structure.


Claims 8, 9, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shyoukh in view of Rajendran et al. (US 8,195,109; “Rajendran”; reference of record).
As for claim 8, Al-Shyoukh teaches wherein: the amplifier stage is a first amplifier stage; the integrated circuit comprises a second amplifier stage that includes an input coupled to the output of the first amplifier stage to receive the second output signal and an output  of a transmitter; and the second amplifier stage is configured to amplify the second output signal based on a third gain control signal to provide a third output signal at the output of the second amplifier stage (Al-Shyoukh teaches multiple amplifiers controlled by respective gain control signals. Para. [0019]. The amplifiers of Al-Shyoukh are used in wireless communication transmitters/receivers. Para. [0002]-[0003]).
Al-Shyoukh fails to teach the amplifier being output to a matching network.
However, it is well-known to those of ordinary skill in the art to embody transmitter circuits with matching networks coupled to power amplifiers. For example, see figure 1 of Rajendran.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a matching network to the transmitter of Al-Shyoukh because such a modification would have been merely an addition of a well-known transmitter circuit element.
As for claim 9, Al-Shyoukh teaches wherein: the input of the amplifier stage is a differential pair of inputs (56); and
the output of the amplifier stage is a differential pair of outputs (OUT).

However, it is well-known to those of ordinary skill in the art form a power amplifier with four transistors in the configuration described in claim 9. For example, see figure 2 of Rajendran.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the power amplifiers of Al-Shyoukh with the transistor-based power amplifier of Rajendran because such a modification would have been a replacement with a well-known, art recognized functionally equivalent power amplifier structure that would yield predictable results in the transmitter of Al-Shyoukh.
Regarding claim 13, Al-Shyoukh teaches a transmitter circuit (Figure 2) comprising: 
an oscillator (circuitry producing carrier signal for I_CH, Q_CH) that includes:
a first set of outputs to provide a first oscillating signal (I_CH); and 

a coarse gain control circuit (52-54) that includes:
a first set of inputs (at 52) coupled to the first set of outputs (I_CH) of the oscillator; 
a second set of inputs (at 52) coupled to the second set of outputs (Q_CH) of the oscillator; 
a gain control input to receive a first gain control signal (I/Q and CGS CLK BUS); and 
an output to provide a first output signal (CGS_OUT), wherein the coarse gain control circuit is configured to:
select (using 52) a signal (IN) from between the first oscillating signal (I_CH) and the second oscillating signal (Q_CH); and
adjust (using 54) the selected signal based on the first gain control signal to produce the first output signal (CGS_OUT); and 
an amplifier stage (56) that includes:
an input (receiving CGS_OUT) coupled to the output of the coarse gain control circuit (52-54) to receive the first output signal (CGS_OUT);
a gain control input (receiving FGS CLK BUS) to receive a second gain control signal (FGS CLK BUS); and 
an output (OUT) to provide a second output signal (OUT), wherein the amplifier stage (56) is configured to amplify the first output signal (CGS_OUT) based on the second gain control signal (FGS CLK BUS) to produce the second output signal (OUT).

However, it is well-known to those of ordinary skill in the art to embody transmitter circuits with matching networks coupled to power amplifiers. For example, see figure 1 of Rajendran.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a matching network to the transmitter of Al-Shyoukh because such a modification would have been merely an addition of a well-known transmitter circuit element.
As for claim 14, Al-Shyoukh teaches wherein the coarse gain control circuit (52-54) includes a set of passive devices (See passive capacitors in amplifier detailed in figure 5) configured to select the signal and adjust the selected signal to produce the first output signal.
As for claim 19, Al-Shyoukh teaches wherein: the amplifier stage is a first amplifier stage; the transmitter circuit comprises a second amplifier stage that includes an input coupled to the output of the first amplifier stage to receive the second output signal and an output coupled to the matching network; and the second amplifier stage is configured to amplify the second output signal based on a third gain control signal to provide a third output signal at the output of the second amplifier stage (Al-Shyoukh teaches multiple amplifiers controlled by respective gain control signals. Para. [0019]. The amplifiers of Al-Shyoukh are used in wireless communication transmitters/receivers. Para. [0002]-[0003]).

Al-Shyoukh fails to teach the amplifier stage including: a first transistor coupled between a power node and a first output of the differential pair of outputs that includes a gate coupled to a first input of the differential pair of inputs; a second transistor coupled between the first output of the differential pair of outputs and a ground node that includes a gate coupled to the first input of the differential pair of inputs; a third transistor coupled between the power node and a second output of the differential pair of outputs that includes a gate coupled to a second input of the differential pair of inputs; and a fourth transistor coupled between the second output of the differential pair of outputs and a ground node that includes a gate coupled to the second input of the differential pair of inputs.
However, it is well-known to those of ordinary skill in the art form a power amplifier with four transistors in the configuration described in claim 20. For example, see figure 2 of Rajendran.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the power amplifiers of Al-Shyoukh with the transistor-based power amplifier of Rajendran because such a modification would have been a replacement with a well-known, art recognized functionally equivalent power amplifier structure that would yield predictable results in the transmitter of Al-Shyoukh.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shyoukh in view of Rajendran and Chen.
As for claims 17 and 18, Al-Shyoukh teaches the transmitter circuit of claim 13, as detailed above, but fails to teach comprising an adjustable power source, wherein: the adjustable power source includes an input configured to receive the second gain control signal and an output; the adjustable power source is configured to provide an adjustable power signal at the output based on the second gain control signal; the amplifier stage includes a power input coupled to the output of the adjustable power source to receive the adjustable power signal; and the amplifier stage is configured to amplify the first output signal based on the adjustable power signal; wherein the adjustable power source includes a low-drop out regulator.
However, it is well-known to those of ordinary skill in the art control power amplifier outputs with LDO power supply regulators. For example, see figure 8 of Chen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the amplifier of Al-Shyoukh with a LDO regulator because such a modification would have merely implementing a well-known amplifier power supply structure.


Allowable Subject Matter
Claims 10-12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Al-Shyoukh, fails to teach:
“wherein: the first transistor is coupled to the power node by a first adjustable resistor and a first resistor; the third transistor is coupled to the power node by the first adjustable resistor and a second resistor; the second transistor is coupled to the ground node by a second adjustable resistor and a third resistor; and the third transistor is coupled to the ground node by the second adjustable resistor and a fourth resistor.”, as set forth in claim 10;
“wherein: the gate of the first transistor and the gate of the second transistor are coupled to the first output of the differential pair of outputs by a first resistor; and the gate of the third transistor and the gate of the fourth transistor are coupled to the second output of the differential pair of outputs by a second resistor.”, as set forth in claim 11; and
“wherein: the first set of outputs of the oscillator include a first output node and a second output node; the second set of outputs of the oscillator include a third output node and a fourth output node; and the oscillator includes: a first inductor coupled between the first output node and the third output node; a second inductor coupled between the third output node and the fourth output node; and a third inductor coupled between the fourth output node and the second output node.”, as set forth in claim 15.
Conclusion
The prior art made of record and not relied upon teaches gain control systems, comprising multiple gain stages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        May 19, 2021